DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 19 and 22 are objected to because of the following informalities:  
In claim 10, line 7, “at least a portion of the interior portions includes” should read --at least a portion of the interior portion includes-- (emphasis added).
In claim 19, line 10, “the periphery of the leadless leadframe” should read --the periphery of the interconnected leadless leadframe--.
In claim 22, line 4, “the pluralities of leadless leadframes” should read --the plurality of interconnected leadless leadframes-- (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the feature “positioning an integrated circuit (IC) die comprising at least a semiconductor surface” in lines 1-2. It is unclear whether “an integrated circuit (IC) die” relates back to “a semiconductor die” in line 8 of the base claim 19 or something else.
According to Figs. 3-4 of Applicant’s original disclosure, only one die 302 is connected to the bond pads 306 on the leadframe. For the examination purpose, the above feature is interpreted to as --positioning the semiconductor die comprising at least a semiconductor surface--. Accordingly, the features “the IC die” in lines 4 and 5 of claim 22 are interpreted to as--the semiconductor die--.
Regarding the feature “the IC die” in claim 23, the discussion with respect to claim 22 above similarly applies. Thus, the feature “the IC die” of claim23 is interpreted to as --the semiconductor die--.
Regarding the feature “the IC die” in claim 24, the discussion with respect to claim 22 above similarly applies. Thus, the feature “the IC die” of claim 24 is interpreted to as --the semiconductor die--.
Claims 23 and 24 are also rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Makino US 2016/0254214.
Regarding claim 1, Makino teaches a leadless leadframe (e.g., Figs. 1-10), comprising: 
a plurality of terminal pads (e.g., LDs, [66]) extending to a periphery of the leadless leadframe (e.g., periphery including MRsg and/or MRs, Fig. 3, [69]), and
at least two of the plurality of terminal pads comprising interior extending terminal pads (e.g., two of LDs) that include an interior portion (e.g., interior portion of LD including a rounded part, Figs. 2-3, [231], [232]; also see the annotated Fig. 2B below), for attaching to a semiconductor die (e.g., CHP, [66]: The term “attaching” is broadly and reasonably interpreted to as --connecting-- in view of a dictionary definition. Fig. 4 of Makino shows the rounded part of interior portion of LD is connected to the semiconductor chip (CHP) via the wires (BW). Thus Makino teaches this feature.), having a shape including at least one curved portion and an exterior portion (e.g., exterior portion of LD including an extended part, Figs. 2-3; also see the annotated Fig. 2B below) that extends to the periphery of the leadless leadframe.  

    PNG
    media_image1.png
    690
    1249
    media_image1.png
    Greyscale

Annotated Fig. 2B of Makino
Regarding claim 3, Makino teaches the leadless leadframe of claim 1, wherein the leadless leadframe is configured for a wirebond package (e.g., Fig. 5).
Regarding claim 5, Makino teaches the leadless leadframe of claim 1, wherein at least a portion of the interior portions include a half-etched region (e.g., LDd, [153], [192]). 
Regarding claim 7, Makino teaches the leadless leadframe of claim 1, where the leadless leadframe comprises a quad flat no-lead (QFN) leadframe (e.g., [63]).
Regarding claim 8, Makino teaches the leadless leadframe of claim 1, wherein the curved portion includes a first curved portion (e.g., first rounded part; see the annotated Fig. 2B above) and a second curved portion (e.g., second rounded part; see the annotated Fig. 2B above) spaced apart from the first curved portion. 
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yagi et al. US 6,025,640.
Regarding claim 1, Yagi teaches a leadless leadframe (e.g., Figs. 7-9: In view of Figs. 13-14, the leadframe shown in Figs. 7-9 is used to form the semiconductor device 1 shown in Figs. 1-3 (e.g., see Fig. 14A, Fig. 9, Fig. 14D, Fig. 2 and the descriptions thereof), thus the embodiment of Figs. 7-9 in association with the embodiment of Figs. 1-3 and Figs. 13-14 is discussed in rejection), comprising: 
a plurality of terminal pads (e.g., 24, Figs. 7-9) extending to a periphery of the leadless leadframe (e.g., periphery of 22, Figs. 7-9), and 
at least two of the plurality of terminal pads comprising interior extending terminal pads (e.g., two of 24, Figs. 7-9) that include an interior portion (e.g., 24B, Figs. 8-9), for attaching to a semiconductor die (e.g., 6, Figs. 1-3, Fig. 14B: The term “attaching” is broadly and reasonably interpreted to as --connecting-- in view of a dictionary definition. Fig. 14A-14D (Fig. 2) of Yagi shows the interior portion 24B (4B) is connected to the semiconductor element 6 via the wires 8. Thus Yagi teaches this feature.), having a shape including at least one curved portion (e.g., Fig. 8) and an exterior portion (e.g., 23, Figs. 7-9) that extends to the periphery of the leadless leadframe.  
Regarding claim 2, Yagi teaches the leadless leadframe of claim 1, wherein the interior portion of each of the at least two of the plurality of terminal pads is positioned along a diagonal of the leadless leadframe (e.g., Fig. 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makino US 2016/0254214 in view of Mcknight-Macneil et al. US 2016/0268190.
Regarding claim 4, Makino teaches the leadless leadframe of claim 1as discussed above.
Makino does not explicitly teach wherein the leadless leadframe is configured for a flipchip package.  
Makino, however, recognizes that the leadless leadframe (e.g., QFN) is configured for wirebond package (e.g., Fig. 5, [63], [66]). It has been well known in the art that wirebonds, copper clips, or filp-chip on leadframe interconnections may be used for QFN packages as supported by Mcknight-Macneil (e.g., [10]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute e.g., a filp-chip mounting for the wirebond mounting of Makino, because it has been well known in the art that QFN packages may use wirebonds, copper clips, or filp-chip on leadframe interconnections taught by Mcknight-Macneil, and selecting among them for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Makino US 2016/0254214 in view of Mcknight-Macneil et al. US 2016/0268190.
Regarding claim 19, Makino teaches a method (e.g., Figs. 12-34, [135]-[229]; the embodiments of Figs. 12-34 are processes for forming the embodiments of Figs. 1-10 (e.g., [136]), thus Figs. 12-34 in association with Figs. 1-10 is discussed in rejection), comprising: 
forming a plurality of interconnected leadless leadframes (e.g., LFds of LF, [138], [139]), the leadless leadframes each comprising: 
a plurality of terminal pads (e.g., LDs, [66]) extending to a periphery of the interconnected leadless leadframe (e.g., periphery including MRsg and/or MRs, Fig. 3, [69]), 
wherein at least two of the plurality of terminal pads (e.g., two of LDs) comprising interior extending terminal pads that include an interior portion (e.g., interior portion of LD including a rounded part, Figs. 2-3, [231], [232]; also see the annotated Fig. 2B above), for attaching to a semiconductor die (e.g., CHP, [66]: The term “attaching” is broadly and reasonably interpreted to as --connecting-- in view of a dictionary definition. Fig. 4 of Makino shows the rounded part of interior portion of LD is connected to the semiconductor chip (CHP) via the wires (BW). Thus Makino teaches this feature.), having a shape including at least one curved portion and an exterior portion (e.g., exterior portion of LD including an extended part, Figs. 2-3; also see the annotated Fig. 2B above) that extends to the periphery of the leadless leadframe.  
Makino does not explicitly teach providing a leadframe sheet comprising a metal or a metal alloy.
Makino, however, recognizes that the lead frame LF is made of a metal, such as, copper (Cu) or a laminated metal film including nickel (Ni) and copper (Cu) (e.g., [139]). Mcknight-Macneil teaches providing a leadframe sheet (e.g., flat copper stock, [73]) comprising a metal or a metal alloy; and forming a plurality of interconnected leadless leadframes (e.g., a linear array of leadframes, [73]) from the leadframe sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Mcknight-Macneil with that taught by Makino for the purpose of the similar functions/uses for example. In this case, Makino in view of Mcknight-Macneil thus teaches forming a plurality of interconnected leadless leadframes from the leadframe sheet.
Regarding claim 20, Makino in view of Mcknight-Macneil teaches the method of claim 19, wherein forming the interconnected leadless leadframes comprises chemical etching including formation of half-etched regions (e.g., Makino, LDtr, [153] and/or LFhf, [145]).
Regarding claim 21, Makino in view of Mcknight-Macneil teaches the method of claim 19, wherein forming the interconnected leadless leadframes comprises stamping (e.g., Mcknight-Macneil, [73]).
Response to Arguments
Applicant's arguments filed on June 20, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Also, Applicant's arguments filed on June 20, 2022 have been fully considered but not found persuasive.
For example, Applicant appears to argue that Makino fails to disclose the feature "the interior portion for attaching to a semiconductor die" as recited in claim 1 and claim 19 because the Makino's semiconductor chip is mounted on the die pad and not on the leads (e.g., Applicant’s amendment filed on June 20, 2022, p. 8).
However, as stated above in the main body of the rejection, Makino teaches the above feature. For example, Applicant did not specifically claim that the semiconductor die is directly mounted on the interior portion of the interior extending terminal pads.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of claim 9 that recites “the interior portion having a shape including at least one curved portion planar to a surface of the interior extending terminal pads; wherein the interior portion of each of the interior extending terminal pads is positioned along a diagonal of the leadless leadframe” in combination with other elements of claim 9.
Claim 10 would be allowable if amended to overcome the above-discussed claim objection.
Claim 11 is allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of claim 11 that recites “the interior portion having a shape including at least one curved portion and having a larger surface area compared to a surface area of the exterior portion; wherein the interior extending terminal pads have a larger area as compared to others of the plurality of terminal pads” in combination with other elements of claim 11.
Claims 12-18 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 12 that recites “at least two of the plurality of terminal pads comprising interior extending terminal pads that include an interior portion having shape including at least one curved portion and an exterior portion that extends to the periphery of the leadless leadframe, an integrated circuit (IC) die comprising at least a semiconductor surface including circuitry configured for at least one function, the circuitry connected to bond pads on the leadless leadframe, the IC die and the bond pads disposed on the interior portion of the interior extending terminal pads” in combination with other elements of the base claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 11, 2022